Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”) is made as of the 24th day of March, 2016 (the “ Effective Date ”), by and between PARK STERLING CORPORATION, a North Carolina corporation (the “ Company ”), PARK STERLING BANK, a state bank organized and existing under the laws of the State of North Carolina (the “ Bank ”), and Donald K. Truslow (the “ Executive ”). BACKGROUND: The Company and the Bank (collectively, “ Park Sterling ”) desire to employ the Executive and Executive desires to accept such employment. Park Sterling and the Executive desire to enter into this employment agreement to set forth the terms and conditions of the Executive’s employment. AGREEMENT: In consideration of the above premises and the mutual agreements hereinafter set forth, the parties hereby agree as follows: 1. Duties . Positions . The Executive shall be employed as the Executive Vice President and Chief Financial Officer of the Company and the Bank and, subject to the direction of the Board of Directors, shall perform and discharge faithfully the duties and responsibilities which may be assigned to the Executive from time to time in connection with the conduct of its business. The duties and responsibilities of the Executive shall be commensurate with the position of executive vice president and chief financial officer of a bank and a bank holding company. Full-Time Status . In addition to the duties and responsibilities specifically assigned to the Executive pursuant to Section 1.1 hereof, the Executive shall: (a)subject to Section 1.3 , devote all of the Executive’s time, energy and skill during regular business hours to the performance of the duties of the Executive’s employment (reasonable vacations and reasonable absences due to illness excepted) and faithfully and industriously perform such duties; (b)diligently follow and implement all reasonable and lawful management policies and decisions communicated to the Executive by the Chief Executive Officer of Park Sterling; and (c)timely prepare and forward to the Chief Executive Officer of Park Sterling all reports and accountings as may be requested of the Executive. Permitted Activities . The Executive shall devote the Executive’s entire business time, attention and energies to the business of Park Sterling and shall not during the Term be engaged (whether or not during normal business hours) in any other business or professional activity, whether or not such activity is pursued for gain, profit or other pecuniary advantage, but as long as the following activities do not interfere with the Executive’s obligations to Park Sterling, this shall not be construed as preventing the Executive from: 1 (a)investing the Executive’s personal assets in any manner which will not require any services on the part of the Executive in the operation or affairs of the entity and in which the Executive’s participation is solely that of an investor; provided , that such investment activity following the Effective Date shall not result in the Executive owning beneficially at any time one percent (1%) or more of the equity securities of any Competing Business; (b)investing the Executive’s personal assets in any manner which will not require any substantial services on the part of the Executive in the operation or affairs of an entity that is not a Competing Business and in which the Executive’s participation is principally that of an investor; (c)participating in civic and professional affairs and organizations and conferences, preparing or publishing papers or books, teaching or serving on the board of directors of an entity so long as any such participation does not interfere with the ability of the Executive to effectively discharge the Executive’s duties hereunder; provided , however, that the Board of Directors may direct the Executive in writing to resign from any such organization and/or cease such activities should the Board of Directors reasonably conclude that continued membership and/or activities of the type identified would not be in the best interests of Park Sterling; or (d)participating in the activities approved by Board of Directors of the Company and set forth on Exhibit A to this Agreement, as may be updated from time to time. 2. Term . This Agreement shall remain in effect for the Term. If the Agreement is in effect at the end of the Initial Term, the Term shall be renewed automatically for successive twelve-month periods unless and until one party gives written notice to the other of the intent not to extend this Agreement with such written notice to be given not less than one hundred eighty (180) days prior to the end of the Initial Term or any such twelve-month period. In the event such notice of non-extension is properly given, this Agreement shall terminate at the end of the remaining Term then in effect, subject to earlier termination in connection with the termination of the Executive’s employment pursuant to Section 4 hereof. 3. Compensation . Park Sterling shall pay the Executive the following during the Term, except as otherwise provided below: Annual Base Salary . The Executive shall be compensated at an initial annual base rate of $350,000 (the “ Annual Base Salary ”). The Executive’s Annual Base Salary shall be reviewed by the Compensation and Development Committee of Board of Directors of the Company (the “ Committee ”) at least annually for adjustments, as determined by the Committee based on its evaluation of the Executive’s performance. The Executive’s Annual Base Salary shall be payable in accordance with Park Sterling’s normal payroll practices. 2 Annual Incentive Compensation . The Executive shall be eligible to receive annual bonus compensation, if any, as may be determined by the Committee based on performance measures established by the Committee consistent with Park Sterling’s strategic planning process and in consultation with the Chief Executive Officer of the Company, pursuant to any incentive compensation program as may be adopted from time to time by the Committee. Any annual bonus earned shall be payable, in cash or in securities of Park Sterling, or any combination thereof, in the year following the year to which the bonus relates in accordance with Park Sterling’s normal practices for the payment of short-term incentives. To be entitled to any payment of incentive compensation from Park Sterling, the Executive must be employed by Park Sterling on the date such payment is made. Equity Compensation . The Executive shall be entitled to long-term equity incentive awards at the discretion of the Committee (or any committee thereof) based upon and/or subject to any performance measures as may be established by the granting entity; provided , however , that, in general, awards shall be made at such times and shall be subject to such terms and conditions that are no less favorable than awards granted to similarly situated executives. The granting of any and all forms of long-term equity compensation to the Executive is subject to applicable restrictions imposed by federal and state banking laws. In addition to the Executive’s eligibility for long-term equity awards described above, the Executive received a one-time award of 14,500 shares of restricted stock (the “ New Hire Award ”) on March 1, 2016 in connection with the Executive’s commencement of employment with Park Sterling. The shares of restricted stock granted under the New Hire Award are subject to the terms and conditions of the applicable equity plan and a restricted stock award agreement. Business and Professional Education Expenses; Memberships . Park Sterling specifically agrees to reimburse the Executive, in accordance with Park Sterling’s applicable reimbursement policies, for reasonable and necessary business expenses incurred by the Executive in the performance of the Executive’s duties hereunder; provided , however , that the Executive shall, as a condition of any such reimbursement, submit verification of the nature and amount of such expenses in accordance with such reimbursement policies and in sufficient detail to comply with rules and regulations promulgated by the United States Treasury Department and other applicable laws. In addition, Park Sterling shall reimburse the Executive for educational expenses related to the Executive’s professional development and for membership in professional and civic organizations to the extent such activities are consistent with Park Sterling’s strategic objectives, subject in each instance to advance approval by the Committee. The Executive acknowledges that Park Sterling makes no representation with respect to the taxability or nontaxability of the benefits provided under this Section 3. 4 . Paid Leave . The Executive shall be entitled to thirty (30) days of paid leave per calendar year, prorated for partial calendar years. A maximum of ten (10) days of accrued paid leave may be carried over to an immediately succeeding calendar year. The provisions of this Section 3. 5 shall apply unless a more generous paid leave policy is maintained by Park Sterling, in which case, such Park Sterling policy shall apply. Benefits . In addition to the benefits specifically described in this Agreement, the Executive shall be entitled to such benefits as may be available from time to time to similarly situated employees. All such benefits shall be awarded and administered in accordance with Park Sterling’s standard policies and practices. 3 Withholding . Park Sterling may deduct from each payment of compensation hereunder all amounts required to be deducted and withheld in accordance with applicable federal and state income, FICA and other withholding requirements. Apportionment of Obligations . The obligations for the payment of the amounts otherwise payable pursuant to this Section 3 and in Section 4 shall be apportioned between the Company and the Bank as they may agree from time to time in their sole discretion. The satisfaction of the obligations in this Section 3 and Section 4 shall be subject to any approvals or non-objections from, and any conditions or restrictions imposed by, any regulator of Park Sterling. Reimbursement of Expenses; In-Kind Benefits . All expenses eligible for reimbursements described in this Agreement must be incurred by the Executive during the Term of this Agreement to be eligible for reimbursement. All in-kind benefits described in this Section 3 must be provided by Park Sterling during the Term of this Agreement. The amount of reimbursable expenses incurred, and the amount of in-kind benefits provided, in one taxable year shall not affect the expenses eligible for reimbursement, or in-kind benefits provided, in any other taxable year. Each category of reimbursement shall be paid as soon as administratively practicable, but in no event shall any such reimbursement be paid after the last day of the calendar year following the calendar year in which the expense was incurred. Neither rights to reimbursement nor in-kind benefits are subject to liquidation or exchanges for other benefits. Clawback of Compensation . The Executive agrees to repay any compensation previously paid or otherwise made available to the Executive that is subject to recovery under any (a) applicable law (including any rule of any exchange or service through which the securities of Park Sterling are then traded), or (b) compensation recoupment, clawback or recovery policy adopted by Park Sterling. The Executive agrees to return promptly any such compensation identified by Park Sterling. If the Executive fails to return such incentive compensation promptly, the Executive agrees that the amount of such compensation may be deducted from any and all other compensation owed to the Executive. The Executive acknowledges that Park Sterling may take appropriate disciplinary action (up to, and including, Termination of Employment) if the Executive fails to return such incentive compensation. The provisions of this Section 3.1 0 shall remain in effect for the period required by applicable law. 4. Termination; Suspension or Reduction of Benefits . Termination of Employment . During the Term, the Executive’s Termination of Employment under this Agreement may only occur as follows: (a)By Park Sterling: (1)for Cause; (2)without Cause (other than pursuant to Section 4.1(a)(3) below) at any time, provided , that the Chief Executive Officer must have given the Executive thirty (30) days’ prior written notice of its intent to effect the Executive’s Termination of Employment; or 4 (3)in the event that a regulator for Park Sterling requires the Executive’s removal from service as the Chief Financial Officer of the Bank and/or the Company. (b)By the Executive: (1)for any reason (other than pursuant to Section 4.1(b)(2) ), provided , that the Executive must have given Park Sterling thirty (30) days’ prior written notice of the Executive’s intent to effect the Executive’s Termination of Employment; or (2)for Good Reason, provided , that the Executive must have given Park Sterling the prior written notice described in Section 23(m) . (c)Upon the Executive becoming subject to a Disability. (d)At any time upon mutual, written agreement of the parties. (e)Upon expiration of the Term. (f)Notwithstanding anything in this Agreement to the contrary, the Term shall end automatically upon the Executive’s death. Severance . If, during the Term, the Executive experiences a Termination of Employment, either by Park Sterling without Cause pursuant to Section 4.1(a)(2) or by the Executive for Good Reason pursuant to Section 4.1(b)(2) , then, upon the Executive’s Termination of Employment, Park Sterling will pay (a) severance to the Executive in an amount equal to two (2) times the Executive’s Annual Base Salary at the highest rate in effect in the twelve-month period immediately preceding the Termination of Employment, with such amount payable in substantially equal cash installments not less frequently than monthly over a period of twenty-four (24) months, commencing on the date determined by Park Sterling but in no event later than sixty (60) days following the date of the Executive’s Termination of Employment, (b) an amount equal to two (2) times the highest annual bonus the Executive received or earned (if the Executive’s termination occurs prior to the payment of a particular annual bonus) during the three years immediately preceding the year in which the Executive experienced a Termination of Employment ( provided , that, the Executive’s annual bonus for purposes of this sentence shall be at least 40% of the Executive’s then-current Base Salary during the Initial Term of this Agreement), payable in a lump sum payment within 60 days following the Executive’s Termination of Employment, and (c) a monthly amount payable for 18 months following the Executive’s Termination of Employment equal to the monthly COBRA premium amount the Executive would have to pay for continuation coverage under Park Sterling’s group health plan. 5 Change of Control . If, within the period beginning with the signing of a letter of intent or similar agreement contemplating a transaction that, if consummated, would constitute a Change of Control or within twelve (12) months following a Change of Control, the Executive experiences a Termination of Employment, either (a) by Park Sterling without Cause pursuant to Section 4.1(a)(2) , (b) by the Executive for Good Reason pursuant to Section 4.1(b)(2) or (c) the Executive experiences a Termination of Employment as a result of the buyer’s failure to renew this Agreement in accordance with Section 2 , then, upon the Executive’s Termination of Employment, Park Sterling will pay severance to the Executive in an amount equal to (i) two (2) times the Executive’s Annual Base Salary at the highest rate in effect in the twelve-month period immediately preceding the Termination of Employment, with such amount payable in substantially equal cash installments not less frequently than monthly over a period of twenty-four (24) months, commencing on the date determined by Park Sterling but in no event later than sixty (60) days following the date of the Executive’s Termination of Employment, plus (ii) an amount equal to two (2) times the highest annual bonus the Executive received or earned (if the Executive’s termination occurs prior to the payment of a particular annual bonus) during the three (3) years immediately preceding the year in which the Executive experienced a Termination of Employment ( provided , that, the Executive’s annual bonus for purposes of this sentence shall be at least 40% of the Executive’s then-current Base Salary during the Initial Term of this Agreement), payable in a lump sum payment within sixty (60) days following the Executive’s Termination of Employment, plus (iii) a monthly amount payable for eighteen (18) months following the Executive’s Termination of Employment equal to the monthly COBRA premium amount the Executive would have to pay for continuation coverage under Park Sterling’s group health plan. Parachute Payment Reduction . Tax Penalty Protection . Notwithstanding any other provision in this Agreement to the contrary, any payment or benefit received or to be received by the Executive in connection with a “change in ownership or control” (as such term is defined under Section 280G of the Code — a “ Corporate Transaction ”) or the termination of employment (whether payable under the terms of this Agreement or any other plan, arrangement or agreement with the Company or its subsidiaries and affiliates (collectively, the “ Payments ”) that would constitute a “parachute payment” within the meaning of Section 280G of the Code, shall be reduced to the extent necessary so that no portion thereof shall be subject to the excise tax imposed by Section 4999 of the Code (the “ Excise Tax ”), but only if, by reason of such reduction, the net after-tax benefit received by the Executive shall exceed the net after-tax benefit that would be received by the Executive if no such reduction was made. Whether and how the provisions of this Section 4.4 are applicable shall be determined as set forth below. (a)The “net after-tax benefit” shall mean (i) the Payments (as defined in this Section ) which the Executive receives or is then entitled to receive from the Company or a subsidiary or affiliate that would constitute “parachute payments” within the meaning of Code Section 280G, less (ii) the amount of all federal, state and local income and employment taxes payable by the Executive with respect to the foregoing calculated at the highest marginal income tax rate for each year in which the foregoing shall be paid to the Executive (based on the rate in effect for such year as set forth in the Code as in effect at the time of the first payment of the foregoing), less (iii) the amount of Excise Tax imposed with respect to the payments and benefits described in (i) above. (b)All determinations under this Section 4.4 will be made by an accounting firm or law firm that is selected for this purpose by the Company prior to a Corporate Transaction (the “ 280G Firm ”). All fees and expenses of the 280G Firm shall be borne by the Company. The Company will direct the 280G Firm to submit any determination it makes under this Section and detailed supporting calculations to both the Executive and the Company as soon as reasonably practicable. 6 (c)If the 280G Firm determines that one or more reductions are required under this Section , the 280G Firm shall also determine which Payments shall be reduced (first from non-cash benefits and then from cash payments) to the extent necessary so that no portion thereof shall be subject to the excise tax imposed by Section 4999 of the Code, and the Company shall pay such reduced amount to the Executive. The 280G Firm shall make reductions required under this Section in a manner that maximizes the net after-tax amount payable to the Executive. (d)As a result of the uncertainty in the application of Section 280G of the Code at the time that the 280G Firm makes its determinations under this provision, it is possible that amounts will have been paid or distributed to the Executive that should not have been paid or distributed (collectively, the “ Overpayments ”), or that additional amounts should be paid or distributed to the Executive (collectively, the “ Underpayments ”). If the 280G Firm determines, based on either the assertion of a deficiency by the Internal Revenue Service against the Company or the Executive, which assertion the 280G Firm believes has a high probability of success or controlling precedent or substantial authority, that an Overpayment has been made, the Executive must repay the Overpayment amount promptly to the Company, without interest; provided, however, that no loan will be deemed to have been made and no amount will be payable by the Executive to the Company unless, and then only to the extent that, the deemed loan and payment would either reduce the amount on which the Executive is subject to tax under Section 4999 of the Code or generate a refund of tax imposed under Section 4999 of the Code. If the 280G Firm determines, based upon controlling precedent or substantial authority, that an Underpayment has occurred, the 280G Firm will notify the Executive and the Company of that determination, and the Underpayment amount will be paid to the Executive promptly by the Company. (e)The Executive will provide the 280G Firm access to, and copies of, any books, records and documents in the Executive’s possession as reasonably requested by the 280G Firm, and otherwise cooperate with the 280G Firm in connection with the preparation and issuance of the determinations and calculations contemplated by this Section . Effect of Termination of Employment . (a)Upon Executive’s Termination of Employment hereunder for any reason, Park Sterling shall have no further obligations to the Executive or the Executive’s estate with respect to this Agreement, except for the payment of any amount earned and owing under this Agreement and payment set forth in Section 4.2 or Section 4.3 , if applicable. (b)Notwithstanding any other provision of this Agreement to the contrary, as a condition of Park Sterling’s payment of any amount in connection with the Executive’s Termination of Employment, the Executive must execute within such period of time following Termination of Employment as is permitted by Park Sterling (and not timely revoke during any revocation period provided pursuant to such release) a release and non-disparagement agreement in the form provided by Park Sterling. All payments of severance shall accrue from the date of the Executive’s Termination of Employment and, notwithstanding the timing provisions under Section 4.2 and Section 4.3 , shall be made or commence on the sixtieth (60th) day following the Executive’s Termination of Employment, with any accrued but unpaid severance being paid on the date of the first payment. 7 (c)Notwithstanding any provision in the Agreement to the contrary, to the extent necessary to avoid the imposition of tax on the Executive under Code Section 409A, any payments that are otherwise payable to the Executive within the first six (6) months following the effective date of Termination of Employment, shall be suspended and paid as soon as practicable following the end of the six-month period following such effective date if, immediately prior to the Executive’s Termination of Employment, the Executive is determined to be a “specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of Park Sterling (or any related “service recipient” within the meaning of Code Section 409A and the regulations thereunder). Any payments suspended by operation of the foregoing sentence shall be paid as a lump sum within thirty (30) days following the end of such six-month period. Payments (or portions thereof) that would be paid latest in time during the six-month period will be suspended first. (d)Any purported termination of the Executive’s employment which does not rise to the level of a Termination of Employment shall not entitle the Executive to any of the payments or benefits described in Section 4 . (e)If the Executive is a member of the Board of Directors of either the Company or the Bank and the Executive’s employment is terminated by Park Sterling or by the Executive pursuant to Section 4.1 , the Executive shall immediately resign from Executive’s position(s) on the Board(s) of Directors, effective as of the date Executive’s employment is terminated. (f)Notwithstanding anything contained in this Agreement to the contrary, no payments shall be made pursuant to Section 4 or any other provision herein in contravention of the requirements of Section 2[18(k)] of the Federal Deposit Insurance Act (12 U.S.C. 1828(k)). Regulatory Action . (a)If the Executive is removed and/or permanently prohibited from participating in the conduct of Park Sterling’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“
